Citation Nr: 0015554	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  99-05 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for 
service-connected post-traumatic stress disorder.

2.  Entitlement to service connection for residuals of 
injuries of the left lower extremity, claimed to have been 
due to a shell fragment wound.

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.  His service records show that he served in Vietnam as 
a field artillery (FA) crewman and that he was awarded the 
Purple Heart Medal for wounds received in combat against 
enemy forces.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted service connection 
and a 10 percent rating for post-traumatic stress disorder 
(PTSD), and denied his claims of entitlement to service 
connection for bilateral hearing loss and tinnitus, and for 
residuals of injuries of the left lower extremity, which he 
claims were due to a shell fragment wound.  The 10 percent 
rating for PTSD was made effective from July 25, 1997, the 
date of receipt an initial informal claim for VA compensation 
benefits for other disabilities.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is currently 
manifested by episodes of flashbacks to traumatic combat-
related memories that occur once every one or two months, 
with avoidance of stimuli that provoke such memories, but 
with otherwise only mild occupational impairment and mild to 
moderate social impairment.  

2.  There is no competent evidence of a plausible claim for 
service connection for bilateral hearing loss.  

3.  There is no competent evidence of a plausible claim for 
service connection for tinnitus.  

4.  There is no competent evidence of a plausible claim for 
service connection for residuals of injuries of the left 
lower extremity, including injury due to a shell fragment 
wound.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).  

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for tinnitus.  38 U.S.C.A. § 
5107(a) (West 1991).

4.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of injuries of his 
left lower extremity, including as due to a shell fragment 
wound.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that on induction 
examination in March 1968, his skin and lower extremities 
were normal on clinical review.  On the authorized 
audiological evaluation, his pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
0
LEFT
-5
-10
-10
-5
0

On his medical history, he denied having any ear trouble, 
hearing problems or soft tissue injuries involving his lower 
extremities.

The veteran's service medical records contain no report of a 
service separation examination.  However, an undated medical 
report in the file shows that he was noted to have sustained 
shrapnel wounds of his left forearm and the base of his neck 
on the left side.  At the time of the report, the wounds were 
described as healed and non-disabling.

The veteran's service personnel records, in particular his DA 
Form 20, show that in June 1969, he sustained shrapnel wounds 
of his left arm during combat, for which he was awarded the 
Purple Heart Medal.

The veteran's DD Form 214 shows that he served in Vietnam 
with the United States Army and that his Military 
Occupational Specialty (MOS) was as a Field Artillery 
Crewman.  He separated from active duty in January 1970.  In 
March and April 1970, he filed his initial claims for VA 
compensation benefits on two separate formal claim forms.  
His claims included an initial claim for service connection 
for shrapnel wounds of his neck and left arm.  The veteran's 
claims did not mention any wounds of his left lower 
extremity.  

The report of an August 1970 VA examination shows that the 
veteran reported that he sustained a shrapnel wound of his 
left forearm in February 1969 and a second shrapnel wound of 
his lower anterior neck in May 1969.  No complaints or 
history of a shrapnel wound of the left lower extremity was 
reported.  During a concurrent ear, nose and throat 
examination, in which maxillary sinusitis was diagnosed, the 
veteran's ears were noted to be clear, with normal tympanic 
membranes and grossly normal hearing.  No complaints were 
offered by the veteran pertaining to his hearing acuity.  

Private medical records, dated from 1983 to 1997 (including 
the results of laboratory testing of the veteran's blood and 
urine), show that in November 1993, he sustained a spiral 
fracture of his left distal tibia and a fracture of the left 
fibula in an accidental fall from a ladder.  On initial 
admission for treatment of his fracture in November 1993, a 
general physical evaluation revealed that his ear canals were 
clear to his tympanic membranes and that his hearing was 
normal to spoken voice.  The records show that his leg was 
set in a cast and followed up for several months thereafter.  
The reports show that some demineralization of his bones was 
noted but contain no mention of any observed scars or 
residuals of injury of the left lower extremity attributable 
to a prior missile wound.  

A December 1994 private treatment report shows that the 
veteran's right hand was described by his treating physician 
as "the hand he uses to embalm with."

A January 1996 private treatment report shows that the 
veteran had had a history of a severe fracture of his left 
lower leg with resultant post-traumatic changes, manifested 
by stiffness, pain and limitation of motion.  The treating 
physician was not of the opinion that the post-traumatic 
changes could be improved with therapy.  

A December 1996 private treatment report shows that the 
veteran was treated for complaints of sinus congestion and 
nasal drainage.  In the course of being treated, his ears 
were examined and found to be normal, with clear ear canals 
and intact tympanic membranes.  According to the report, the 
veteran's son was about to be married and he wanted to be at 
his best for the wedding.

Additional records associated with the veteran's claim show 
that he was married and had a family of three grown children.  

According to the documents associated with the veteran's 
claims file, the veteran's initial informal claim for 
disabilities other than post-traumatic stress disorder was 
filed on July 25, 1997.  the date of receipt an initial 
informal claim for VA compensation benefits for other 
disabilities.  He filed his formal claim for service 
connection for PTSD the following September.  

In a written statement related to his claim for VA 
compensation, dated in September 1997, the veteran reported 
that he was seeking, among other benefits, service connection 
for residuals of a shrapnel wound of his left leg.  

The report of a December 1997 VA examination shows that the 
veteran's neck scars, secondary to a service-connected 
shrapnel wound, were evaluated.  During the examination, the 
veteran reported that he served in Vietnam as an artilleryman 
and that he sustained shrapnel wounds of his anterior neck as 
a result of exploding enemy mortar rounds.  However, he did 
not make mention of any history of a shell fragment wound of 
his left lower extremity.

The report of a February 1998 VA psychiatric evaluation shows 
that the veteran reported experiencing combat in Vietnam 
while serving in the army as an artillery crewman.  He 
reported his stressors as being exposed to enemy artillery 
fire and having been twice wounded.  His current symptoms 
were traumatic memory flashbacks that he would experience 
once every month or every two months.  He also reported that, 
subsequent to his discharge, he used to have nightmares but 
that he no longer experienced them at the time of the 
examination.  He stated that he experienced intense 
psychological distress when exposed to events that either 
symbolized or resembled traumatic events.  He made special 
efforts to avoid having thoughts or feelings, or to engage in 
activities that he associated with combat trauma or that 
would arouse recollections within him of such trauma.  He 
stated that he made moderate efforts to avoid seeing movies 
or reading literature about military subjects.  He did not 
report having any change in his ability to maintain a loving 
and caring attitude subsequent to his separation from 
service, nor did he experience any general loss of interest.  

The veteran reported having periods of depression that were 
of relatively short duration, the longest episode lasting 4 
to 5 days, and also having mood swings, both of which he 
characterized as mild.  He reported having irritability of 
mild severity, psychogenic amnesia regarding Vietnam, 
sleeping problems manifested by awakening 2 to 4 times a 
night, and some hypervigilence.  However, he denied having an 
exaggerated startle response, feelings of a foreshortened 
future, or a history of drug and alcohol abuse.  According to 
the veteran, he believed that his psychological condition had 
a mild impact on his employment but a moderate impact on his 
interpersonal relationships due to his episodes of depression 
and irritability.  He described his stress tolerance as 
adequate.  

A mental status examination of the veteran shows that he was 
punctual, appropriately dressed and well oriented as to time, 
place and person.  He was able to follow a goal idea without 
difficulty and had no problems with his ability to abstractly 
conceptualize.  His affect displayed mild to moderate 
depression with stable affect, but no marked anxiety.  His 
mood was characterized as stable.  His intelligence was 
described by the examiner as being above average, with a good 
fund of general information.  There were no defects of his 
short-term or remote memory, and he denied experiencing any 
hallucinations or delusions or having suicidal ideation.  He 
admitted having some mild to moderate obsessive-compulsive 
ideation.  His judgment and insight were both intact.  

In the VA psychiatrist's summary, he noted that the veteran 
had experienced multiple injuries during military duty in 
Vietnam and had spent a prolonged period of service in an 
intense combat zone.  As a result, he developed mild PTSD.  
The veteran also reported having mild to moderate dysthymia.  
The examiner found that the veteran's psychological 
conditions had minimal impact on his employability but mild 
to moderate impact on his interpersonal relationships.  The 
examiner advised that the veteran obtain psychiatric 
treatment and opined that he might benefit from a brief trial 
of antidepressant medication.  His insight and judgment were 
intact, and there was no impairment of his ability to manage 
his own financial affairs.  The diagnoses on Axis I were mild 
PTSD, which was related to military service, and mild to 
moderate dysthymia, which was probably associated with PTSD.  
His Global Assessment of Functioning (GAF) score was assessed 
as 70 to 75.  

Analysis

A.  Increased evaluation for service-connected PTSD

To the extent that the veteran contends that his service-
connected PTSD is productive of a greater level of impairment 
than that reflected by the 10 percent evaluation currently 
assigned, his claim for an increased rating is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) in that it is not 
inherently implausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631 (1992).  Relevant evidence has been properly 
developed, and no further assistance is required to comply 
with VA's duty to assist.  Id.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1999).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  

The veteran is currently service-connected for PTSD, and the 
evidence indicates that he also has a diagnosis of dysthymia 
probably resulting from his PTSD.  Both psychiatric diagnoses 
are rated under 38 C.F.R. § 4.130, and their respective 
Diagnostic Codes, 9411 and 9433, are rated under identical 
criteria.  Therefore, the Board will not disassociate any 
symptoms attributed to the dysthymia diagnosis from the PTSD 
diagnosis and will evaluate the veteran as if all his 
psychiatric problems are attributable to his service-
connected PTSD.  

Diagnostic Code 9411(which is identical to Diagnostic Code 
9433) provides for a 10 percent rating where there is 
evidence of occupational and social impairment due to mild or 
transient symptoms that decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or with psychiatric symptoms controlled 
by continuous medication.  A 30 percent rating is warranted 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

An overview of the whole evidence of record indicates that 
the veteran has PTSD and dysthymia but that he operates at a 
very good level of functionality in his professional sphere.  
Despite some mild to moderate impairment of social 
functioning, he has been able to maintain his marriage and 
successfully raise his three children.  The objective 
assessment of the examining VA psychiatrist who performed the 
clinical evaluation of February 1998 was that the veteran had 
psychological conditions that only minimally affected him 
occupationally, though the examiner was of the opinion that 
the veteran would benefit from therapy and a trial of 
psychotropic medication.  The veteran displayed good hygiene 
and appropriate attire on examination, and his prior private 
medical records indicate that he was concerned enough about 
his own well-being to seek medical treatment for a sinus 
problem before appearing at his son's wedding.  Though the VA 
examiner reported that the veteran experienced mild to 
moderate impairment in his interpersonal relationships, his 
willingness to interact with people in his role of father of 
the groom at his son's wedding indicates that he generally 
possesses a level of social functioning that is good or at 
least highly adequate.  Further, the private records indicate 
that he is employed in a job whose duties involve embalming.  
It appears that despite his being a combat veteran, he 
experiences only mild occupational impairment in the course 
of carrying out the duties involved in this particular 
profession.  

The examiner assessed the veteran with a GAF score of 70 to 
75, indicating that, at worst, he had only some mild 
psychiatric symptoms (e.g., depressed mood and insomnia) or 
some difficulty in social, occupational, or scholastic 
functioning, but that he was generally functioning pretty 
well and was able to have meaningful interpersonal 
relationships.  See American Psychiatric Association, 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV).  The Board therefore concludes that the 
objective evidence indicates a level of psychiatric 
impairment due to PTSD and dysthymia that more closely 
approximates the criteria for a 10 percent evaluation for 
mild occupational and social impairment.  See 38 C.F.R. § 
4.7.  The criteria for a 30 percent rating have not been met, 
as the evidence does not demonstrate that the veteran 
experiences occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  The veteran himself indicated that he believed that 
his psychological condition had had only a mild impact on his 
employment.  Therefore, the claim for a rating higher than 10 
percent must be denied.  Because the evidence in this case is 
not approximately balanced with regard to this issue, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Lastly, the Board notes that this case is based on an appeal 
of the 10 percent rating assigned by an April 1998 RO 
decision, which had granted the veteran's claim of service 
connection for PTSD effective from July 25, 1997, the date on 
which he filed an informal claim for compensation benefits, 
more than 25 years after his honorable discharge from 
service.  Consideration must be made regarding whether the 
case requires referral to the RO for the assignment of 
separate ratings for his service-connected psychiatric 
disability for separate periods of time, based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board finds, however, 
that such a referral is not warranted with regard to the 
rating issue on appeal because the 10 percent evaluation 
currently assigned is based on the most severe disability 
picture presented by the medical evidence associated with the 
record preceding and encompassing the effective date of the 
award of service connection for PTSD, to the present time.  

B.  Service connection for residuals of injuries of the left 
lower extremity, claimed to have been due to a shell fragment 
wound, and for bilateral hearing loss and tinnitus

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of well-grounded claims for service connection for 
bilateral hearing loss, tinnitus, and residuals of injuries 
of the left lower extremity (which he alleges to have been 
due to a shell fragment wound).  If not, the appeal of the 
denials of these three claims must fail, because the Board 
has no jurisdiction to adjudicate the claims.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  However, to be well 
grounded, a claim need not be conclusive; it must, however, 
be accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Dixon v. Derwinski, 3 Vet. App. 261, 262-63 
(1992).  Evidentiary assertions accompanying a claim for VA 
benefits must be accepted as true for purposes of determining 
whether the claim is well grounded, unless the evidentiary 
assertion is inherently incredible or the fact asserted is 
beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, opinions of witnesses skilled in the 
particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In this regard, the Board notes that the 
veteran's MOS of field artillery crewman during active 
service was not related to any medical occupations, and there 
is no indication in the record that he presently has any 
medical training that would allow him to render competent and 
probative medical diagnoses or etiological opinions.  

The veteran in this case essentially maintains that he should 
be granted service connection for bilateral hearing loss, 
tinnitus, and residuals of injuries of his left lower 
extremity, each of which he claims is attributable to his 
period of active service.  The medical records from active 
service show normal findings with regard to his hearing, 
ears, skin and lower extremities on induction examination in 
March 1968.  Although the medical evidence thereafter clearly 
establishes that he sustained shrapnel wounds to his neck and 
left upper extremity during service, all medical findings 
throughout his period of service fail to demonstrate that he 
sustained any traumatic injury of his left lower extremity.  
Following service, his private medical records show treatment 
for fractures of the bones in his left leg following an 
accidental fall in November 1993, more than 20 years after 
his separation from service; these records do not show that 
he has any disability of his left lower extremity that is 
attributable to his period of military service, much less to 
residuals of a traumatic injury due to a shell fragment 
wound.  

Similarly, the medical records show only normal findings on 
clinical evaluation of the veteran's ears and his hearing 
acuity on his entry into service.  No treatment for, or 
diagnosis of chronic hearing loss or tinnitus was shown on 
his entry into service.  The objective medical evidence 
following service, which has been associated with the 
veteran's claims file, does not establish that he has a 
current disability manifested by bilateral hearing loss or 
tinnitus.  The only hint of a chronic hearing loss or 
tinnitus is his own uncorroborated assertions of impaired 
hearing and tinnitus due to his service as an artillery 
crewman during active duty.  However, he has submitted no 
objective evidence establishing that he has a current hearing 
disability, much less one linked to his period of active 
service.

Under 38 U.S.C.A. § 5107(a), a claimant must first establish 
a well-grounded claim with presentation of medical evidence 
indicating a current disability of the type for which service 
connection is sought.  Absent evidence of a current 
disability, the claims of entitlement to service connection 
for bilateral hearing loss and tinnitus cannot be well 
grounded.  Absent objective nexus evidence associating his 
claimed hearing disability with his period of active duty, 
the claim of service connection for bilateral hearing loss 
cannot be well grounded.   The veteran, as a claimant, bears 
the burden of establishing a well-grounded claim when he 
initiates a claim for VA benefits.  His declaration of an 
intent to pursue a claim for VA compensation for these 
disabilities, absent any supporting medical evidence, is 
insufficient to establish a well-grounded claim that would 
trigger VA's duty to assist him in further developing his 
claim.  38 U.S.C.A. § 5107(a).  Thus, to the extent that he 
contends that he is entitled to be provided with a VA medical 
examination prior to his first establishing a well-grounded 
claim, his assertion is without merit.  Until he has met this 
threshold test, there is no duty to assist on the part of VA 
to schedule him for a compensation examination.  See Morton 
v. West, 12 Vet. App. 477 (1999).

For a service connection claim to be deemed plausible, there 
must be competent medical evidence of both a current 
disability and competent medical evidence of a causal 
relationship between that current disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The veteran's 
written declaration of his desire to claim VA compensation 
for bilateral hearing loss, tinnitus, and residuals of 
injuries of his left lower extremity (claimed as a shell 
fragment wound) is, in essence, an uncorroborated assertion 
that the claimed disabilities were incurred during his period 
of active service and is thus insufficient to well ground any 
of these claims.  As previously discussed, the veteran does 
not possess the requisite medical knowledge to present 
medical opinions to establish diagnoses of his claimed 
disabilities or to relate them to service or any incident of 
service origin.  He is therefore not competent to provide 
medical nexus evidence, and his statements in this regard are 
thus entitled to no probative weight.  See Layno v. Brown, 6 
Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. at 
494.  As his claims for service connection for bilateral 
hearing loss, tinnitus and residuals of injury of his left 
lower extremity due to a missile wound are not well grounded, 
they must be denied.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995) (en banc).  


ORDER

An increased evaluation for PTSD is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for bilateral tinnitus is denied.  

Service connection for residuals of injuries of the left 
lower extremity, claimed as due to a shell fragment wound, is 
denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals


 

